Title: From Alexander Hamilton to Jedediah Huntington, 25 August 1791
From: Hamilton, Alexander
To: Huntington, Jedediah


Treasury Department August 25th 1791
Sir,
I have considered the case you State in your letter of the 22nd July respecting the repairs of a french vessel.
I am of opinion that she will not be entitled to an American register if rebuilt in any manner whereby the identity of the Vessel is preserved. But if she be wholly taken to pieces, I perceive there can be no impropriety in making use of her Timber in the building of a new Vessel.
I am Sir   Your obedt Servant
A Hamilton Jedh Huntington EsqrCollr New London
